Name: 2001/619/EC: Commission Decision of 25 July 2001 amending Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC with regard to importation of registered horses from certain parts of Peru (Text with EEA relevance) (notified under document number C(2001) 2314)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade;  health;  tariff policy;  America;  means of agricultural production
 Date Published: 2001-08-09

 Avis juridique important|32001D06192001/619/EC: Commission Decision of 25 July 2001 amending Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC with regard to importation of registered horses from certain parts of Peru (Text with EEA relevance) (notified under document number C(2001) 2314) Official Journal L 215 , 09/08/2001 P. 0055 - 0056Commission Decisionof 25 July 2001amending Decisions 92/160/EEC, 92/260/EEC and 93/197/EEC with regard to importation of registered horses from certain parts of Peru(notified under document number C(2001) 2314)(Text with EEA relevance)(2001/619/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by Decision 2001/298/EC(2), and in particular Article 13(2), Article 15, Article 16, Article 19(i) and (ii) thereof,Whereas:(1) Peru is included in Part 2, special column for registered horses, of the Annex of Council Decision 79/542/EEC of 21 December 1979 drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products(3), as last amended by Decision 2001/117/EEC(4).(2) By Commission Decision 92/160/EEC of 5 March 1992 establishing the regionalisation of certain third countries for imports of equidae(5), as last amended by Decision 2001/611/EC(6), Peru is regionalised to restrict the re-entry after temporary export of registered horses to the metropolitan area of Lima only.(3) Commission Decision 93/195/EEC(7), as last amended by Decision 2001/611/EC, established the animal health conditions and veterinary certification for the re-entry of registered horses after temporary export to Peru.(4) Commission Decisions 92/260/EEC(8) and 93/197/EEC(9), as last amended by Decision 2001/611/EC, laid down respectively the animal health conditions and veterinary certification for temporary admission and imports of registered horses.(5) Following a Commission veterinary inspection mission to Peru the animal health situation appears to be under the satisfactory control of the veterinary services and in particular the movement of equidae into certain parts of the territory from the rest of the country appears to be well controlled.(6) The veterinary authorities of Peru have provided a written undertaking to notify within 24 hours by telefax, telegram or telex to the Commission and the Member States the confirmation of any infectious or contagious disease in equidae mentioned in Annex A of Directive 90/426/EEC, which are compulsory notifiable in the country, and within due time any change in the vaccination or import policy in respect of equidae.(7) Venezuelan equine encephalomyelitis has not been reported in the country for more than two years, however the disease is reported in adjacent countries.(8) Peru cannot be considered free from vesicular stomatitis, which is reported in cattle in many parts of the country and in horses in the northern Andean valleys.(9) A recently completed survey for glanders and dourine has substantiated the absence of these diseases in Peru and equine viral arteritis has not been reported for many years.(10) For reason of the health situation in certain neighbouring countries Peru has implemented a regionalisation, restricting the movement of equidae from the northern parts of the country into the rest of the territory, and the movement of equidae out of the Lima region is under direct control of the central veterinary services.(11) Therefore it appears appropriate to amend Decision 92/160/EEC so as to allow importation into the Community of registered horses from the region of Lima.(12) The animal health conditions and veterinary certification for temporary admission and imports into the Member States of registered horses must be adopted according to the animal health situation of the third country concerned and Decisions 92/260/EEC and 93/197/EEC must be amended accordingly.(13) For clarity the ISO country code should be used for amendments of lists of third countries.(14) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the Annex to Decision 92/160/EEC the heading "Peru(1)" is replaced by the heading "Peru", and the words "Metropolitan area of Lima" are replaced by the words "Region of Lima".Article 2Decision 92/260/EEC is amended as follows:1. The list of third countries in Group D of Annex I is replaced by the following: "Argentina (AR), Barbados (BB), Bermuda (BM), Bolivia (BO), Brazil(1) (BR), Chile (CL), Cuba (CU), Jamaica (JM), Mexico(1) (MX), Peru(1) (PE), Paraguay (PY), Uruguay (UY)".2. The title of the health certificate set out in Annex II(D) is replaced by the following: "HEALTH CERTIFICATEfor the temporary admission of registered horses into Community territory from Argentina, Barbados, Bermuda, Bolivia, Brazil(1), Chile, Cuba, Jamaica, Mexico(1), Peru(1), Paraguay, Uruguay for a period of less than 90 days".Article 3Decision 93/197/EEC is amended as follows:1. The list of third countries in Group D of Annex I is replaced by the following: "Argentina (AR), Barbados(2) (BB), Bermuda(2) (BM), Bolivia(2) (BO), Brazil(1) (BR), Chile (CL), Cuba(2) (CU), Jamaica(2) (JM), Mexico(1) (MX), Peru (1)(2) (PE), Paraguay (PY), Uruguay (UY)".2. The title of the health certificate set out in Annex II (D) is replaced by the following: "HEALTH CERTIFICATEfor imports into Community territory of registered horses form Barbados, Bermuda, Bolivia, Cuba, Jamaica, Peru(1) and of registered equidae and equidae for breeding and production from Argentina, Brazil(1), Chile, Mexico(1), Paraguay, Uruguay".Article 4This Decision is addressed to the Member States.Done at Brussels, 25 July 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 102, 12.4.2001, p. 63.(3) OJ L 146, 14.6.1979, p. 15.(4) OJ L 43, 14.2.2001, p. 38.(5) OJ L 71, 18.3.1992, p. 27.(6) OJ L 214, 8.8.2001, p. 49.(7) OJ L 86, 6.4.1993, p. 1.(8) OJ L 130, 15.5.1992, p. 67.(9) OJ L 86, 6.4.1993, p. 16.